FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              April 14, 2021
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                               No. 20-1152
 v.                                                 (D.C. No. 1:16-CR-00054-WJM-1)
                                                              (D. Colorado)
 HEATHER CARR,

       Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, McHUGH, and CARSON, Circuit Judges.
                 _________________________________

       Heather Carr pleaded guilty to one count of conspiracy to defraud the federal

government and is serving a 57-month sentence. After exhausting her administrative

remedies with the Federal Bureau of Prisons (“BOP”), Ms. Carr, relying on procedures

established by the First Step Act (“FSA”), filed a motion in the district court for sentence

modification and compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Ms. Carr

contended she satisfied the “extraordinary and compelling reasons” standard and was

eligible for a sentence modification based on changes in her eldest daughter’s ability to

care for Ms. Carr’s two minor children. The district court applied United States


       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.
Sentencing Commission, Guidelines Manual §1B1.13 (Nov. 2018), to define

“extraordinary and compelling reasons” and concluded Ms. Carr was not eligible for

relief. In our recent decisions in United States v. McGee, ___ F.3d ___, 2021 WL

1168980 (10th Cir. 2021), and United States v. Maumau, ___ F.3d ___, 2021 WL

1217855 (10th Cir. 2021), we held USSG §1B1.13 is not presently an “applicable” policy

statement that controls the definition of “extraordinary and compelling reasons” when a

prisoner initiates a § 3582(c)(1)(A) proceeding. Accordingly, we vacate the district

court’s order denying relief, and we remand for reconsideration in light of McGee and

Maumau.

                                I.     BACKGROUND

                               A. Conviction & Sentence

       In 2010, Ms. Carr and two co-defendants conspired to defraud the U.S.

Department of Education by submitting false claims for student loan applications. The

conspiracy lasted just over two years and featured Ms. Carr and her co-defendants using

the social security numbers of over 150 inmates in association with college admissions

and financial aid requests. After identifying victims by way of inmate locator searches,

Ms. Carr used databases available through her employment as an underwriter to obtain

the inmates’ social security numbers. The financial aid applications sought approximately

$1.3 million in federal funds and resulted in the Department of Education disbursing

$562,487.85.

       In 2016, a grand jury issued a twenty-nine-count indictment, charging

Ms. Carr with one count of conspiracy to defraud the federal government and

                                            2
multiple counts of wire fraud, mail fraud, and aggravated identity theft. In 2018,

pursuant to a written plea agreement, Ms. Carr pleaded guilty to the conspiracy to

defraud the federal government charge in exchange for dismissal of the other twenty-

eight counts. A presentence investigation report (“PSR”) established a tentative

Guidelines range of 70 to 87 months’ imprisonment. As a result of the dismissal of

the aggravated identify theft counts, Ms. Carr avoided a consecutive mandatory

minimum sentence of 24 months’ imprisonment.

      After resolving objections to the PSR, the district court established a

Guidelines range of 57 to 71 months’ imprisonment. Citing in part Ms. Carr’s last-

minute refusal to testify at the trial of a co-defendant in breach of her plea agreement,

the government sought a 63-month sentence. The district court sentenced Ms. Carr to

57 months’ imprisonment. In selecting this sentence, the district court discussed

Ms. Carr’s family circumstances and the impact of the sentence on her minor

children. At the time of sentencing, Ms. Carr had two young children, ages seven and

three. Ms. Carr’s youngest child had been diagnosed with autism and required special

schooling. The childcare plan during Ms. Carr’s incarceration was for her oldest

daughter, who was then twenty-two and married, to take care of Ms. Carr’s two

youngest children.1

 B. 18 U.S.C. § 3582(c)(1)(A) and Ms. Carr’s Motion for Compassionate Release

      Following enactment of the FSA, 18 U.S.C. § 3582(c)(1)(A) reads:


      1
       The father of Ms. Carr’s two youngest children was one of Ms. Carr’s co-
defendants and was also facing incarceration.
                                           3
      (c) Modification of an imposed term of imprisonment—The court
      may not modify a term of imprisonment once it has been imposed
      except that—
       (1) in any case—
             (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant’s behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—
                 (i) extraordinary and compelling reasons warrant such a
                 reduction
                                          ***
             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission

(emphasis added). Prior to the enactment of the FSA, only the Director of the BOP

could move for compassionate release on a prisoner’s behalf under § 3582(c)(1)(A).

See, e.g., United States v. Smartt, 129 F.3d 539, 541 (10th Cir. 1997) (petitioner not

eligible for compassionate release absent motion from BOP Director). As is apparent

from the emphasized language, a prisoner now, after exhausting administrative

remedies with the BOP, may initiate the sentencing modification process by filing a

§ 3582(c)(1)(A) motion in the first instance. McGee, 2021 WL 1168980, at *5. But

the FSA did not change the requirements a prisoner must demonstrate to obtain relief:

(1) “extraordinary and compelling reasons” warrant a sentence reduction; (2) the

sentence reduction is consistent with “applicable policy statements issued by the

Sentencing Commission”; and (3) the reduction is consistent with the district court’s


                                           4
consideration of the 18 U.S.C. § 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A); see also

McGee, 2021 WL 1168980, at *5.

      In 2019, Ms. Carr asked the BOP to file a motion in district court for a

sentence modification asserting she was entitled to compassionate release because

her eldest daughter was experiencing difficulties caring for Ms. Carr’s two youngest

children. Specifically, Ms. Carr asserted her eldest daughter had separated from her

husband, partially due to the strain from caring for the children, and was now

experiencing financial challenges impacting her ability to continue caring for them.

Ms. Carr contended her eldest daughter particularly lacked the means and ability to

care for Ms. Carr’s youngest child, given his special needs. The BOP denied

Ms. Carr’s request.

      Ms. Carr, proceeding pro se, filed a motion in the district court under

§ 3582(c)(1)(A), arguing she was entitled to a sentence modification based on

changed family circumstances.2 The government opposed the motion, arguing

Ms. Carr did not satisfy the “extraordinary and compelling reasons” standard for

obtaining compassionate release, as that term is defined by USSG §1B1.13, because

the Guidelines provision allows for compassionate release based on changed family

circumstances only where a child’s caretaker is “deceased” or “incapacitated.”




      2
         Ms. Carr, in her pro se motion, also sought a sentence modification to a term
of home confinement under 18 U.S.C. § 3624(c)(2). The district court denied relief
under that provision, and Ms. Carr, on appeal, does not contest this aspect of the
district court’s order.

                                          5
Counsel entered an appearance on Ms. Carr’s behalf and argued that, after passage of

the FSA, the decision of whether Ms. Carr presented “extraordinary and compelling

reasons” rested with the district court, not the BOP.3

       The district court acknowledged the ongoing disagreement among district

courts regarding whether USSG §1B1.13 remains an applicable policy statement

controlling the definition of “extraordinary and compelling circumstances.”

Specifically, the district court noted the opinion of a different district court in

Maumau, holding that USSG §1B1.13 is not an applicable policy statement

controlling inmate-filed § 3582(c)(1)(A) motions. But the district court nonetheless

relied exclusively on USSG §1B1.13, and that section’s accompanying application

notes, to define “extraordinary and compelling reasons” and “family circumstances”

for purposes of resolving Ms. Carr’s motion.4 Applying that standard, the district


       3
         Ms. Carr’s counsel also raised arguments based on the COVID-19 pandemic,
which the district court rejected. On appeal, Ms. Carr’s briefing does not make any
mention of COVID-19; thus, any arguments premised on COVID-19 available to
Ms. Carr at the time of this appeal are waived for purposes of this appeal and
foreclosed for purposes of the remand proceeding. See United States v. Cooper, 654
F.3d 1104, 1128 (10th Cir. 2011) (argument not adequately raised on appeal is
waived); Estate of Cummings v. Community Health Sys., Inc., 881 F.3d 793, 801
(10th Cir. 2018) (“Failing to raise an issue on appeal . . . has the same consequences
for that litigation as an adverse appellate ruling on that issue. Thus, the mandate rule
applies not only to issues on which the higher court ruled but also forecloses
litigation of issues decided by the district court but [forgone] on appeal or otherwise
waived.”) (quoting Doe v. Chao, 511 F.3d 461, 466 (4th Cir. 2007)) (alteration in
original).
       4
        The district court decided Ms. Carr’s motion before any Tenth Circuit law
existed regarding the applicability of the current version of USSG §1B1.13 post-FSA
and even before any other circuit had reached the issue. Thus, the district court’s
seeming uncertainty regarding the applicability of USSG §1B1.13 is understandable.
                                             6
court found that while Ms. Carr’s eldest daughter faced more challenges providing

childcare than at the time of sentencing, she had done an “admirable job” caring for

the children and was not “incapacitated.” ROA, Vol. I at 448. The district court

therefore denied Ms. Carr’s motion, without considering whether the 18 U.S.C.

§ 3553(a) factors favored imposition of a different sentence.

      On appeal, Ms. Carr advances three arguments. First, she argues USSG

§1B1.13 is not an applicable policy statement and does not control the definition of

“extraordinary and compelling reasons” because it does not reflect the FSA’s changes

to § 3582(c)(1)(A). Second, she contends the evidence supports that her eldest

daughter is “incapacitated.”5 Third, she faults the district court for not considering

the 18 U.S.C. § 3553(a) factors before denying relief. The government, as in McGee

and Maumau, argues the language of 28 U.S.C. §§ 994(a)(2)(C) and (t) and 18 U.S.C.

§ 3582(c)(1)(A) gives the Sentencing Commission the power to define “extraordinary

and compelling reasons” for purposes of compassionate release. Based on this, the

government contends USSG §1B1.13 is controlling and Ms. Carr has not satisfied the

definition of “family circumstances” in the application notes to that provision. In the

alternative, the government asserts the district court recognized USSG §1B1.13 is not

controlling yet exercised its discretion to rely upon and apply the definition of

“family circumstances” from the application notes. Finally, the government contends



      5
        Because we conclude the district court on remand is free to adopt its own
interpretation of “extraordinary and compelling” that may not include the
requirement the caretaker be “incapacitated,” we do not consider this argument.
                                            7
that once the district court concluded Ms. Carr was not eligible for relief because she

had not demonstrated “extraordinary and compelling circumstances,” it would have

been pointless for the district court to conduct a § 3553(a) analysis.

                                     II.     DISCUSSION

                                A.         Standard of Review

       This court applies an overarching abuse of discretion standard to a district court’s

order denying relief on an 18 U.S.C. § 3582(c)(1)(A) motion. United States v. Mannie,

971 F.3d 1145, 1154 (10th Cir. 2020). However, to the extent the parties’ arguments

require us to interpret § 3582(c)(1)(A) and the scope of the district court’s authority to

grant relief under that provision, we apply de novo review. McGee, 2021 WL 1168980, at

*4.

           B. USSG §1B1.13 is Not Presently an “Applicable” Policy Statement

       As noted earlier, for a district court to have authority to modify a sentence, a

prisoner must demonstrate “extraordinary and compelling reasons” for modification, and

the modification must be consistent with “applicable” policy statements in the Sentencing

Guidelines. 18 U.S.C. § 3582(c)(1)(A); see also McGee, 2021 WL 1168980, at *5.

Congress delegated authority to the Sentencing Commission to (1) establish the criteria a

district court must apply before modifying a sentence; (2) define the term “extraordinary

and compelling reasons” in § 3582(c)(1)(A); and (3) provide “a list of specific examples”

that qualify as “extraordinary and compelling reasons” allowing for sentence

modification. 28 U.S.C. § 994(t). In response, the Sentencing Commission promulgated

USSG §1B1.13, which establishes two criteria for a sentence modification, including

                                                8
“extraordinary and compelling reasons” at issue in this appeal. The application notes

provide four categories or examples of “extraordinary and compelling reasons”: (1) the

defendant’s medical condition; (2) the defendant’s age; (3) family circumstances; and

(4) other reasons. USSG §1B1.13 cmt. n.1.

       The Sentencing Commission, however, has not amended USSG §1B1.13 since the

passage of the FSA.6 As a result, multiple aspects of USSG §1B1.13 and the application

notes to that section continue to refer to the sentencing modification process as a process

necessarily instituted by a motion filed by the BOP. See USSG §1B1.13 (“Upon motion

of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the court may

reduce a term of imprisonment . . . .”); see also id. cmt. n.1(D) (“Other Reasons.—As

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case

an extraordinary and compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C).”). Most notably, Application Note 4 states, in

part, “[a] reduction under this policy statement may be granted only upon motion by the

Director of the Bureau of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A).” Id. cmt. n.4

(emphasis added).




       6
         The lack of any amendment to USSG §1B1.13 is not attributable to any
dilatoriness by the Sentencing Commission. The Commission has lacked a four-
member quorum to vote on and adopt any amendments since 2019, a deficiency that
only the President and Senate can cure. See United States v. McGee, ___ F.3d ___,
2021 WL 1168980, at *11 (10th Cir. 2021); United States v. McCoy, 981 F.3d 271,
282 n.6 (4th Cir. 2020). See 28 U.S.C. § 991(a) (establishing process for adding new
members to the Sentencing Commission).
                                             9
       Based on USSG §1B1.13’s focus on a motion filed by the BOP, four other circuits

concluded the policy statement is not, in its current form, “applicable” to compassionate

release motions filed by prisoners under 18 U.S.C. § 3582(c)(1)(A). See United States v.

Brooker, 976 F.3d 228, 235–37 (2d Cir. 2020); United States v. McCoy, 981 F.3d 271,

282–85 (4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1109–11 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). We recently joined these

circuits, holding “the Sentencing Commission’s existing policy statement is applicable

only to motions for sentence reductions filed by the Director of the BOP, and not to

motions filed directly by defendants.” McGee, 2021 WL 1168980, at *12; see also

Maumau, 2021 WL 1217855, at *12 (same). And because USSG §1B1.13 is not

presently a policy statement “applicable” to § 3582(c)(1)(A) motions filed by prisoners,

the district court has the authority to exercise its independent discretion to define the term

“extraordinary and compelling reasons.” See McGee, 2021 WL 1168980, at *8 (holding

district courts “have the authority to determine for themselves what constitutes

‘extraordinary and compelling reasons,’ but that this authority is effectively

circumscribed by . . . the requirement that a district court find that a reduction is

consistent with applicable policy statements issued by the Sentencing Commission”); see

also Maumau, 2021 WL 1217855, at *9 (same quotation).

       McGee and Maumau control here and favor Ms. Carr’s position on appeal. While

it is possible the district court recognized it had authority to define “extraordinary and

compelling reasons,” it is not apparent the district court recognized USSG §1B1.13 was

no longer controlling. Although it was within the district court’s discretion to conclude

                                              10
the application notes to USSG §1B1.13 still provided the best definition and description

of “extraordinary and compelling reasons” under the circumstances of Ms. Carr’s case,

three reasons cause us to conclude the district court did not exercise its independent

authority and discretion. First, the district court decided Ms. Carr’s motion prior to any

circuit court addressing the issue and while district courts across the country were split on

the issue. See Brooker, 976 F.3d at 234 (analyzing the issue at the appellate level for the

first time and discussing a split among district courts on the issue). And the district court

did not affirmatively state whether it believed the current version of USSG §1B1.13

continued to control the criteria for “extraordinary and compelling reasons” after the

effective date of the FSA. For this reason, the district court’s single citation to the district

court opinion in Maumau does not convince us the district court knew it was free to

define “extraordinary and compelling reasons” for itself. Second, the district court relied

exclusively on USSG §1B1.13 to define the term without explaining why the provision

provided the best or most appropriate definition. Third, the district court’s lack of

explanation for why it relied upon USSG §1B1.13 must be viewed against the long

history of that provision controlling the definition of “extraordinary and compelling

reasons” and prisoners’ eligibility for resentencing through § 3582(c)(1)(A).

Accordingly, we conclude it is best to permit the district court another opportunity to

review Ms. Carr’s motion in light of McGee and Maumau.

   C.      Why Remand is Appropriate Rather than Peremptorily Granting Relief

        Ms. Carr asks us to direct the district court to modify her sentence and to order her

release from custody. We decline to do so. The decision of whether to modify Ms. Carr’s

                                               11
sentence should rest, in the first instance, with the district court. As we suggest above, it

is not entirely clear from the district court’s order whether the district court believed it

was constrained by USSG §1B1.13. If the district court did exercise its independent

authority to define “extraordinary and compelling reasons” and concluded USSG

§1B1.13 provided the best definition, it should be provided an opportunity to put forth its

reasoning. Cf. McCoy, 981 F.3d at 283 (noting USSG §1B1.13 is not necessarily in

conflict with the FSA, notwithstanding that it is not controlling); Gunn, 980 F.3d 1180

(“The substantive aspects of the Sentencing Commission’s analysis in § 1B1.13 and its

Application Notes provide a working definition of ‘extraordinary and compelling

reasons’ . . . . In this way the Commission’s analysis can guide discretion without being

conclusive.”).

       Further, even if Ms. Carr satisfies the “extraordinary and compelling reasons”

requirement, she still must show that a sentence modification is warranted under the 18

U.S.C. § 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A); see also McGee, 2021 WL

1168980, at *5. This court reviews a district court’s evaluation of the § 3553(a) factors

for an abuse of discretion. United States v. Sanchez-Leon, 764 F.3d 1248, 1267 (10th Cir.

2014). It is not apparent how the § 3553(a) factors will break in Ms. Carr’s case on

remand.7 We review a district court’s ultimate determination on whether to grant a


       7
         Although Ms. Carr faults the district court for not considering the § 3553(a)
factors before denying relief, our recent decisions in McGee and Maumau clarify that
a district court need not consider those factors if it concludes a prisoner is not eligible
for sentence modification because she has not satisfied the “extraordinary and
compelling reasons” threshold. McGee, 2021 WL 1168980, at *6; see also United
States v. Maumau, ___ F.3d ___, 2021 WL 1217855, at *7 n.4 (10th Cir. 2021).
                                              12
sentence modification for an abuse of discretion. Mannie, 971 F.3d at 1154. This

deferential standard applies because of the district court’s intimate knowledge of the case,

including the defendant’s characteristics. And, here, the same district court judge

presided over Ms. Carr’s initial sentencing and her § 3582(c)(1)(A) proceeding,

increasing the benefit of allowing the district court to make this determination.

Accordingly, we remand to the district court to weigh these factors in the first instance.

                                  III.   CONCLUSION

       Concluding it is not apparent the district court exercised its own authority and

discretion when it relied upon USSG §1B1.13 to define “extraordinary and compelling

reasons,” we VACATE the district court’s order and REMAND for further proceedings

consistent with McGee and Maumau and this order.

                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                             13